DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

FINAL REJECTION

Claim Rejections - 35 USC § 112/ 35 USC § 251
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4, 6, 10-18, 20 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that patent owner had possession of the claimed invention.
The amendment of 13 June 2022 changed the claims to replace the conductive pipe (50) comprising a first open end (51) and a second open end (52) with a conductive component (50) having a dead-ending first hollow end (51) and a second dead-ending hollow end (52).  The drawings and specification have not been amended. Page 8 of the remarks filed with the amendment cite original claims, figures 2-4 and column 4, lines 1-27 of the ‘248 Patent for support. Page 9, lines 9-11 from the bottom of the same remarks states: “This reasonably and adequately present that the first open end 51 is a hollow end, and also dead-ended due to the separation from the second open end 52 by the partition wall 53.” This explanation implies that the presence of a partition wall necessarily results in the open ends becoming hollow and dead-ended. There is no disclosure of any shape other than cylindrical to achieve the purpose of the conductive pipe (50).
A person of skill in the art would immediately understand that the term “pipe” refers to a tubular shape such as shown in the drawings.  Due to the cylindrical nature of the electronic cigarette device, no other shapes of the structure (50) would have been within the skill of the practitioner. However, “component” does not imply any shape. As a result, the amendment introduces new matter because the patent owner did not have possession of shapes other than a tubular “pipe” shape as that which was originally claimed.

Claims 1-4, 6, 10-18, 20 and 21 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:
A conductive component (50) with a dead-ending first hollow end (51) and a second dead-ending hollow end (52). 
The component as claimed is not supported by the prior patent for the reasons set forth above.

The following is a quotation of the first paragraph of 35 U.S.C. § 251:
Whenever any patent is, through error without any deceptive intention, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

MPEP 1412.01 states “The reissue claims must be for the same invention as that disclosed as being the invention in the original patent, as required by 35 U.S.C. 251. The entire disclosure, not just the claim(s), is considered in determining what the patentee objectively intended as the invention. 

Claims 1-4, 6, 10-18, 20 and 21 are rejected under 35 U.S.C. 251 for not complying with the “original patent” clause. The claims do not meet the ‘original patent’ clause because the newly claimed invention is not clearly and unequivocally disclosed in the original patent disclosure as a separate invention with the claimed combination of features.
The amendment of 13 June 2022 changed the claims to replace the conductive pipe (50) comprising a first open end (51) and a second open end (52) with a conductive component (50) having a dead-ending first hollow end (51) and a second dead-ending hollow end (52).  
The specification identifies the structure (50) in Figures 2-4 as a conductive pipe. The pipe is clearly cylindrical in nature as the name implies. No other shape for this structure is disclosed or identified in the specification. The amendment to the claim now requires only that this structure is a component with no specified shape.  
Reissue claims must be for the same invention as that disclosed as being the invention in the original patent, as required by 35 U.S.C. 251. The entire disclosure, not just the claim(s), is considered in determining what the patentee objectively intended as the invention. The proper test as to whether reissue claims are for the same invention as that disclosed as being the invention in the original patent is "an essentially factual inquiry confined to the objective intent manifested by the original patent." In re Amos, 953 F.2d 613, 618, 21 USPQ2d 1271, 1274 (Fed. Cir. 1991) 
When reviewing the specification, Examiners must determine if:
(A) the claims presented in the reissue application are described in the original patent specification and enabled by the original patent specification such that 35 U.S.C. 112, first paragraph is satisfied;
(B) nothing in the original patent specification indicates an intent not to claim the subject matter of the claims presented in the reissue application; and
(C) the newly claimed invention is clearly and unequivocally disclosed in the specification as a separate invention with the claimed combination of features. 

(See MPEP 1412.01)
The claimed “conductive component” is not described in the original specification as filed and therefore this claimed element lacks adequate written description. Further it is not clear on the record that this claim element is clearly and unequivocally disclosed in the specification as a separate invention with the claimed combination of features. 
As a result, the claim fails to comply with the requirements of the “original patent” clause of 35 USC 251. 



Claim Rejections - 35 USC § 102 / 35 USC § 103
The claims are free of the prior art. Claim 19 contains the first open end, second open end and partition wall features of the conductive pipe. As noted in US Patent Application 14/685,626 in remarks filed 05 September 2017 (see pages 8-9 of the remarks), these features are not taught by Fang (US Pub. No. 2011/0011396) or Li (US Pub. No. 2011/0304282).  Likewise, neither Fang nor Li teaches the dead-ending hollow ends of a conductive component required by claims 1-4, 6, 10-18, 20 and 21. 

Conclusion
Claim 19 is allowed. 
Claims 1-4, 6 and 10-18, 20 and 21 are rejected. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,999,248 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E VINCENT whose telephone number is (571)272-1194.  The examiner can normally be reached on 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jean C Witz can be reached on 571-272-0927.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean E Vincent/           Patent Reexam Specialist, Art Unit 3991                                                                                                                                                                                             



Conferees:

/Timothy J. Kugel/
Patent Reexamination Specialist, CRU 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist, CRU 3991